Citation Nr: 1816634	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-27 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for skin disability of the face/head (acne/pseudofolliculitis barbae).

2.  Entitlement to an evaluation in excess of 10 percent prior to July 26, 2012, and a compensable evaluation therefrom for left hip disability with limitation of flexion.

3.  Entitlement to an evaluation in excess of 20 percent for left shoulder disability.

4.  Entitlement to an evaluation in excess of 10 percent for left tibia disability.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1982, and March 1983 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  On May 18, 2017, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that a withdrawal of the appeal is requested as to the following claims: Skin disability of the face/head; left hip disability with limitation of flexion; left shoulder disability; and left tibia disability.

2.  The Veteran's service-connected disabilities precluded him from performing the physical and/or mental acts required to obtain or retain substantially gainful employment during the appeal period when his schedular evaluation was less than 100 percent.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the matters of entitlement to increased evaluations for skin disability of the face/head, left hip disability with limitation of flexion, left shoulder disability and left tibia disability by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
2.  The criteria for TDIU are met from August 27, 2010, to September 29, 2013, and from December 1, 2013, to February 16, 2015 (during the appeal period when the schedular evaluation was less than 100 percent).  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran (i.e. appellant) indicated a desire to withdraw all appeals other than his TDIU appeal in a signed statement received by VA in May 2017.  At this time, he had pending appeals before the Board on claims of entitlement increased evaluations for skin disability of the face/head; left hip disability with limitation of flexion; left shoulder disability; and left tibia disability.  See VA Form 21-4138 (May 2017).  Hence, there remain no allegations of errors of fact or law for appellate consideration in these matters (other than TDIU).  Accordingly, the Board does not have jurisdiction to review the appeal of these matters and they are dismissed.

II.  TDIU

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  In this case, the Veteran has had a 100 percent combined schedular evaluation since February 17, 2015.  Thus, a determination of entitlement to TDIU from this date forward is not warranted.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Also, during the appeal period, the record shows that the Veteran had a 100 percent temporary total evaluation based on right hip disability from September 30, 2013, to November 30, 2013.  Thus, a determination of entitlement to TDIU for this period of time is not warranted.  Id.  However, there are other periods of time during the appeal that the Veteran's combined rating was less than 100 percent, which warrants consideration of entitlement to TDIU for that time.  As explained below, the Board finds that the criteria for TDIU are met during those time periods.

Generally, TDIU is granted where service-connected disabilities are so severe that the Veteran is unable to secure or follow a substantially gainful occupation.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In this case, the Veteran has met the criteria for TDIU pursuant to 38 C.F.R. § 4.16(a) since VA received his application for TDIU on August 27, 2010.

From August 27, 2010 (date of TDIU application) to September 29, 2013, and from December 1, 2013, to February 16, 2015, his service-connected disabilities met the numeric standard for TDIU and the Veteran had sufficient physical and mental limitations to preclude substantially gainful employment.  See Rating Codesheet (August 27, 2010) and (April 2017).  In August 2010, major depressive disorder was rated at 50 percent and the Veteran had additional disability to bring the combined rating to 80 percent (effective from March 17, 2009).  38 C.F.R. § 4.16(a).  The record shows that he has no college education or specialized training-and last worked in 2009.  He has occupational experience in construction, material handler, and fork lift operator.  VA treatment records and VA examination reports for the relevant periods of time show limited ability to walk, stand, climb stairs, and carry heavy weight due to service-connected left leg disability.  The January 2011 VA examiner noted that the Veteran could not perform physical labor due to service-connected disability.  To the extent that the examiner reported that the Veteran could perform sedentary type work, there is no indication that the Veteran has the education or training to perform sedentary type work given his occupational background and schooling.  As such, the evidence indicating that the Veteran can perform sedentary work has little probative value.  Additionally, during the relevant time periods, the record shows that the Veteran's service-connected psychiatric disorder caused impaired motivation, sleep disturbance with insomnia and nightly awakenings, and daily fatigue along with impaired concentration and some memory difficulties.  See VA Examination (July 2009).

The weight of the evidence supports the claim of TDIU for those periods of time during the appeal where the Veteran's schedular evaluation was less than 100 percent.  Accordingly, the TDIU claim is granted from August 27, 2010 (date of TDIU application) to September 29, 2013, and from December 1, 2013, to February 16, 2015.
















	(CONTINUED ON NEXT PAGE)





ORDER

The claim of entitlement to an evaluation in excess of 30 percent for skin disability of the face/head is dismissed.

The claim of entitlement to an evaluation in excess of 10 percent prior to May 20, 2010, and a compensable evaluation therefrom for left hip disability with limitation of flexion is dismissed.

The claim of entitlement to an evaluation in excess of 20 percent for left shoulder disability is dismissed.

The claim of entitlement to an evaluation in excess of 10 percent for left tibia disability is dismissed.

From August 27, 2010, to September 29, 2013, and from December 1, 2013, to February 16, 2015, TDIU is granted.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


